Case 3:19-cr-01483-JLS Document 88 Filed 07/23/21 PageID.231 Page 1 of 1



1
2
3
4
5                         UNITED STATES DISTRICT COURT
6                       SOUTHERN DISTRICT OF CALIFORNIA
7
     UNITED STATES OF AMERICA,                 CASE NO.: 19CR01483-JLS
8
                        Plaintiff,
9                                              ORDER COMPELLING
           v.                                  DISCOVERY
10
     SOFIA VILLEGAS,
11
                        Defendant.
12
13
14
           GOOD CAUSE APPEARING, the Court GRANTS Ms. Villegas’ motion to
15
     compel discovery and ORDERS the probation office to provide defense counsel
16
     with all documentation underlying the allegations of noncompliance numbered 4,
17
     7 and 9 in the petition for revocation of supervised release, Doc. No. 80.
18
           IT IS SO ORDERED.
19
     Dated: July 23, 2021
20
21
22
23
24
25
26
27
28

                                               1                         19CR01483-JLS
                                       PROPOSED ORDER
